Exhibit 10.6

 

This is the form of Award Agreement entered into with employees under the Zenith
National Insurance Corp. 2004 Restricted Stock Plan (as may be amended and
restated from time to time and in effect at the time of execution of an Award
Agreement). Existing Award Agreements may be modified in to conform to this
form of Award Agreement.

 

FORM OF
ZENITH NATIONAL INSURANCE CORP.
RESTRICTED STOCK AWARD AGREEMENT
FOR EMPLOYEES

 

THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”) is made and
entered into as of [               ] (the “Date of Grant”), by and between
Zenith National Insurance Corp., a Delaware corporation (the “Company”), and
[                         ] (the “Grantee”). Capitalized terms not defined
herein shall have the meaning ascribed to them in the Zenith National Insurance
Corp. 2004 Restricted Stock Plan, as may be amended and restated from time to
time and in effect at the time of this Award Agreement (the “Plan”). Where the
context permits, references to the Company or any of its Subsidiaries shall
include the successors to the foregoing.

 

Pursuant to the Plan, the Administrator has determined that the Grantee is to be
granted Restricted Stock, subject to the terms, conditions and restrictions set
forth in the Plan and herein, and hereby grants such Restricted Stock.

 

1.             Grant of Restricted Stock.   The Company hereby grants to the
Grantee [               ] shares of Restricted Stock (the “Award”) on the terms,
conditions and restrictions set forth in this Award Agreement and as otherwise
provided in the Plan.

 

2.             Purchase Price; Method of Payment.   The purchase price per share
of Restricted Stock shall be $1.00. The purchase price may be paid (i) in cash
or its equivalent, (ii) shares of unrestricted Stock owned by the Grantee for
greater than six (6) months, the Fair Market Value of which on the purchase date
is equal to the purchase price of the Restricted Stock, (iii) to the extent
permitted by law, cancellation of indebtedness, (iv) services rendered or
(v) any combination of the foregoing. In the absence of any other form of
payment tendered by the Grantee, the purchase price shall be paid by services
rendered.

 

3.             Restrictions with Respect to Restricted Stock.

 

(a)   Restrictions.   The Restricted Stock granted hereunder and any interest
therein, may not be sold, transferred, pledged, hypothecated, assigned or
otherwise disposed of, except by will or the laws of descent and distribution,
prior to the lapsing of restrictions set forth in the Plan and this Award
Agreement. Any attempt to dispose of any Restricted Stock in contravention of
any such restrictions shall be null and void and without effect.

 

(b)   Restricted Period; Lapse of Restrictions. Except as otherwise provided in
the Plan or this Award Agreement, the restrictions set forth in Paragraph
3(a) shall lapse with

 

--------------------------------------------------------------------------------


 

respect to fifty percent (50%) of the shares of Restricted Stock granted
hereunder on the second (2nd) anniversary of the Date of Grant, and with respect
to the remaining fifty percent (50%) of such shares on of the fourth (4th)
anniversary of the Date of Grant, so long as the Grantee is employed by the
Company or any Subsidiary as of each such anniversary.

 

4.             Form of Restricted Stock.   The Company may, in its discretion,
reflect ownership of Restricted Stock through the issuance of stock
certificates, in book-entry form or any combination thereof, in accordance with
Section 5(e) of the Plan.

 

5.             Unrestricted Shares.   Promptly after each lapse of restrictions
relating to the Restricted Stock without forfeiture, and provided that the
Grantee shall have complied with his or her obligations under Paragraph 9
hereof, the Company shall, with respect to such Unrestricted Shares:

 

(a)   If such Unrestricted Shares were initially issued in certificated form,
issue to the Grantee or the Grantee’s personal representative a stock
certificate representing a number of shares of Stock, free of the restrictive
legend described in Paragraph 7, equal to the number of shares of Restricted
Stock with respect to which such restrictions have lapsed. If certificates
representing such Restricted Stock shall have theretofore been delivered to the
Grantee, such certificates shall be returned to the Company, complete with any
necessary signatures or instruments of transfer prior to the issuance by the
Company of such unlegended shares of Stock; or

 

(b)   If such Unrestricted Shares were initially issued in book-entry form,
transfer such Unrestricted Shares to the Grantee in the form and registration as
indicated by the Grantee.

 

6.             Rights as a Stockholder.   Subject to the restrictions set forth
in the Plan and this Award Agreement, the Grantee shall possess all incidents of
ownership with respect to the Restricted Stock granted hereunder, including the
right to vote such Restricted Stock and the right to receive dividends with
respect to such Restricted Stock; provided however, that extraordinary or
non-cash dividends shall be subject to the same restrictions that apply to the
underlying Restricted Stock.

 

7.             Certificate; Restrictive Legend.   Any certificate issued for
Restricted Stock prior to the lapse of any outstanding restrictions relating
thereto shall be inscribed with the following legend, or such other legend as
determined by the Administrator:

 

THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED HEREBY ARE SUBJECT TO THE
TERMS AND CONDITIONS, INCLUDING FORFEITURE PROVISIONS AND RESTRICTIONS AGAINST
TRANSFER (THE “RESTRICTIONS”), CONTAINED IN THE ZENITH NATIONAL INSURANCE CORP.
AMENDED AND RESTATED 2004 RESTRICTED STOCK PLAN AND THE RESTRICTED STOCK AWARD
AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND THE COMPANY. ANY ATTEMPT
TO DISPOSE OF THESE SHARES IN CONTRAVENTION OF THE RESTRICTIONS, INCLUDING BY
WAY OF SALE, ASSIGNMENT, TRANSFER, PLEDGE, HYPOTHECATION OR OTHERWISE, SHALL BE
NULL AND VOID AND WITHOUT EFFECT.

 

--------------------------------------------------------------------------------


 

Termination of Employment.

 

Except as may otherwise be set forth in a written agreement between Grantee and
the Company, whether executed on, before or after the date of the Award
Agreement, the following provisions shall apply upon the termination of
Grantee’s employment:

 

(a)   Upon the Grantee’s death or termination of employment due to Disability,
the restrictions set forth in Paragraph 3(a) shall lapse.

 

(b)   Upon termination of the Grantee’s employment with the Company or any
Subsidiary thereof for any reason (other than death or Disability) prior to the
lapsing of restrictions with respect to any portion of the Restricted Stock
granted hereunder, the Grantee shall forfeit any rights to the shares of
Restricted Stock with respect to which the restrictions have not lapsed and
shall have no further rights thereto.

 

(c)   Upon forfeiture of any shares of Restricted Stock, to the extent the
Grantee paid the purchase price of such forfeited shares in a manner other than
services rendered, the Company shall repurchase such shares from the Grantee at
a price per share equal to the lesser of (i) the Fair Market Value of such
shares at the time of forfeiture or (ii) the price Grantee paid for such shares
initially.

 

8.             Taxes.   Pursuant to Section 9(d) of the Plan, the Company (or
Subsidiary, as the case may be) may require the Grantee to remit to the Company
(or Subsidiary, as the case may be) in cash an amount sufficient to satisfy any
federal, state and local tax withholding requirements related to the Award. With
the approval of the Administrator, the Grantee may satisfy the foregoing
requirement by electing to have the Company withhold from delivery shares of
Stock or by delivering shares of Stock already owned by the Grantee for at least
6 months, in each case, having a value equal to the minimum amount of tax
required to be withheld. Such shares shall be valued at their Fair Market Value
on the date on which the amount of tax to be withheld is determined, and
fractional share amounts shall be settled in cash. Such an election may be made
with respect to all or any portion of the shares of Stock to be delivered
pursuant to the Award.

 

The Grantee shall promptly notify the Company of any election made pursuant to
Section 83(b) of the Internal Revenue Code of 1986, as amended.

 

9.             Adjustments.   The Award and all rights and obligations under
this Award Agreement are subject to Section 3 of the Plan.

 

10.           Notices.   Whenever any notice is required or permitted hereunder,
such notice shall be in writing and shall be given by personal delivery or first
class, certified or registered mail with return receipt requested. Any notice
required or permitted to be delivered hereunder shall be deemed to have been
duly given on the date which it is personally delivered or, whether actually
received or not, on the third business day after mailing to the respective
parties named below.

 

--------------------------------------------------------------------------------


 

If to the Company:               Zenith National Insurance Corp.
21255 Califa St
Woodland Hills, CA 91367
Attn.:  William J. Owen, Sr. Vice President
and Chief Financial Officer
Facsimile:  818-592-0480

 

If to the Grantee:                  [Name of Grantee]
[Address]

 

Either party may change such party’s address for notices by duly giving notice
pursuant hereto.

 

11.           Compliance with Laws.

 

(a)   Shares of Stock shall not be issued pursuant to the Award granted
hereunder unless the issuance or delivery of such shares pursuant thereto shall
comply with all relevant provisions of law, including, without limitation, the
Securities Act of 1933 (the “Securities Act”) and the Exchange Act, shall be
subject to the requirements of any stock exchange upon which the Stock may then
be listed, and shall be further subject to the approval of counsel for the
Company with respect to such compliance. The Company shall be under no
obligation to effect the registration pursuant to the Securities Act, of any
interests in the Plan or any shares of Stock to be issued hereunder or to effect
similar compliance under any state laws.

 

(b)   All certificates for shares of Stock delivered under the Plan shall be
subject to such stop-transfer orders and other restrictions as the Administrator
may deem advisable under the rules, regulations, and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Stock
may then be listed, and any applicable federal or state securities law, and the
Administrator may cause a legend or legends to be placed on any such
certificates to make appropriate reference to such restrictions. The
Administrator may require, as a condition of the issuance or delivery of
certificates evidencing shares of Stock pursuant to the terms hereof, that the
recipient of such shares make such agreements and representations as the
Administrator, in its sole discretion, deems necessary or desirable.

 

12.           Protections Against Violations of Agreement.   No purported sale,
assignment, mortgage, hypothecation, transfer, pledge, encumbrance, gift,
transfer in trust (voting or other) or other disposition of, or creation of a
security interest in or lien on, any of the shares of Stock underlying the Award
by any holder thereof in violation of the provisions of this Award Agreement,
the Plan or the certificate of incorporation or the bylaws of the Company, will
be valid, and the Company will not transfer any such shares on its books nor
will any such shares be entitled to vote, nor will any dividends be paid
thereon, unless and until there has been full compliance with such provisions to
the satisfaction of the Company. The foregoing restrictions are in addition to
and not in lieu of any other remedies, legal or equitable, available to enforce
said provisions.

 

13.           Failure to Enforce Not a Waiver.   The failure of the Company to
enforce at any time any provision of the Award Agreement shall in no way be
construed to be a waiver of such provision or of any other provision hereof.

 

--------------------------------------------------------------------------------


 

14.           Governing Law.   The Award Agreement shall be governed by and
construed according to the laws of the State of Delaware without regard to its
principles of conflict of laws.

 

15.           Incorporation of the Plan.   The Plan, as it exists on the date of
the Award Agreement and as amended from time to time, is hereby incorporated by
reference and made a part hereof, and the Award and this Award Agreement shall
be subject to all terms and conditions of the Plan. In the event of any conflict
between the provisions of the Award Agreement and the provisions of the Plan,
the terms of the Plan shall control, except as expressly stated otherwise. The
term “Section” generally refers to provisions within the Plan (except where
denoted otherwise); provided, however, the term “Paragraph” shall refer to a
provision of this Award Agreement.

 

16.           Amendments.   This Award Agreement may be amended or modified at
any time, but only by an instrument in writing signed by each of the parties
hereto.

 

17.           Counterparts.   This Award Agreement may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

18.           Invalid Provision.   The invalidity or unenforceability of any
particular provision hereof shall not affect the other provisions hereof, and
this Award Agreement shall be construed in all respects as if such invalid or
unenforceable provision had been omitted.

 

19.           Entire Agreement.   This Award Agreement and the Plan, as it
exists on the date of this Award Agreement and as amended from time to time,
contain the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and therein and supersede all
prior communications, representations and negotiations in respect thereto.

 

20.           Captions and Headings.   The captions and headings of the
paragraphs and subparagraphs of this Award Agreement are provided for
convenience only and are not to serve as a basis for interpreting or construing
this Award Agreement.

 

21.           Agreement Not a Contract of Employment.   Neither the Plan, the
granting of the Award, the Award Agreement nor any other action taken pursuant
to the Plan shall constitute or be evidence of any agreement or understanding,
express or implied, that the Grantee has a right to continue to be employed by,
or to provide services as a director, consultant or advisor to, the Company, any
Subsidiary or affiliate thereof for any period of time or at any specific rate
of compensation.

 

22.           Authority of the Administrator.   The Administrator shall have
full authority to interpret and construe the terms of the Plan and the Award
Agreement. The determination of the Administrator as to any such matter of
interpretation or construction shall be final, binding and conclusive.

 

23.           Binding Effect.   The Award Agreement shall apply to and bind the
Grantee and the Company and their respective permitted assignees or transferees,
heirs, legatees, executors, administrators and legal successors.

 

--------------------------------------------------------------------------------


 

24.           Tax Representation.   The Grantee has reviewed with his or her own
tax advisors the federal, state, local and foreign tax consequences of the
transactions contemplated by this Award Agreement. The Grantee is relying solely
on such advisors and not on any statement or representations of the Company or
any of its agents. The Grantee understands that he or she (and not the Company)
shall be responsible for any tax liability that may arise as a result of the
transactions contemplated by the Award Agreement.

 

25.           Acceptance.   The Grantee hereby acknowledges receipt of a copy of
the Plan, the prospectus and this Award Agreement. Grantee has read and
understands the terms and provisions thereof, and accepts the Award subject to
all the terms and conditions of the Plan and the Award Agreement.

 

 

IN WITNESS WHEREOF, the parties hereto have executed and delivered the Award
Agreement as of the day and year first above written.

 

 

 

ZENITH NATIONAL INSURANCE CORP.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

Signature:

 

 

 

Name:

 

 

 

Address:

 

 

 

 

 

 

Social Security No.:

 

 

 

Date:

 

 

 

--------------------------------------------------------------------------------